DETAILED ACTION
Claims 146-150 and 221-229 were subject to restriction requirement on 08/20/2021. 
Applicant amended claims 222-224 to be directed to the method on 10/20/2021. 
Claims 146-150 and 221-229 are pending. 
Claims 146-160 and 221-229 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s reply to the restriction requirement mailed 08/20/2021 is acknowledged. Given Applicant has amended the claims such that claims 146-150 and 221-229 no longer include two separate inventions, the previous restriction requirement has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 149 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 149 requires selecting the repellent material to permit at least 20% less adhesive by weight to be used to couple the components and provide the same adhesion strength between components as present when no repellent material is used. In the specification, Examples 1-7 use “a repellent treatment, e.g., perfluoro material treatment or other repellent material treatment”, however there is no showing of any amount of less adhesive by weight, let alone at least 20% less adhesive by weight, used to couple components or showing the adhesion strength between components as present is the same as when no repellent material is used. As there are no examples showing the amount of adhesive used or showing the amount of adhesive used is at least 20% less, it is not clear that Applicant was in possession of the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 149 and 150 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 149 recites the limitation, “selecting the repellent material to permit at least 20% less adhesive by weight to be used to couple the components and provide the same adhesion strength between components as present when no repellent is used” in lines 1-3. Firstly, it is not clear what the limitation “at least 20% less adhesive by weight to be used to couple the components” means as it is not clear what the at least 20% less is compared to. Secondly, it is not clear what the term “select” means in claims 149. For example, Examples 1-7 in the specification use “a repellent treatment, e.g., perfluoro material treatment or other repellent material treatment”, therefore it appears any repellent material is suitable. Does select mean select the type of repellent material? Does select mean select the amount of repellent material? It is not clear what is being selected in order to produce the result of “at least 20% less adhesive by weight to be used to couple the components” as well as “provide the same adhesion strength between components as present when no repellent is used” as recited in claim 149. The specification provides no direction as to how the repellent is selected as the examples use “a repellent treatment, e.g., perfluoro material treatment or other repellent material treatment” and the examples do not provide any specific amount of the repellent treatment. The Examiner will interpret this limitation as any repellent materials permit 20% less adhesive by weight to be used to couple the components and provide the same adhesion strength between components as present when no repellent is used.
Claim 150 recites the limitation, “disposing an effective amount of the repellent material on the surface to promote adhesive bead formation on the surface after deposition of an adhesive on the treated surface” in lines 1-3. It is unclear what “an effective amount” refers to in this claim. It is not clear how an “effective amount” is determined. Is any amount of repellent material considered effective as long as at least one adhesive bead is formed or is more than one adhesive board required to be formed to consider the amount effect? Does effective amount include amounts of repellent greater than the amount necessary for the initial formation of adhesive beads? Further, the limitation states “promote adhesive bead formation”, therefore it appears the formation of the adhesive bead itself is not necessary. It is the Examiner’s opinion any amount of repellent material would promote, i.e., further the progress of, adhesive bead formation. The specification provides no direction as to what is considered an “effective amount of the repellent material on the surface to promote adhesive bead formation on the surface after deposition of an adhesive on the treated surface” as recited in claim 150. Therefore, the Examiner will interpret any amount of repellent material as an effective amount of the repellent material on the surface to promote adhesive bead formation on the surface after deposition of an adhesive on the treated surface as recited in claim 150.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 146-150 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alterative under 35 U.S.C 103 as being unpatentable over, Aoki et al. (JP5306517B1) (Aoki).
Regarding claims 146-150
Aoki teaches a method of making a water-repellent patch material made of a woven or knitted cloth treated with a fluororesin-based water repellent and having a pressure sensitive adhesive layer formed on one or both of the treated surfaces. The fluororesin-based water repellent is attached in an amount such that the water-repellent patch material possesses a water repellency grade of 9 or more as measured by the IPA method. See, e.g., abstract and paragraphs [0006], [0011-0013], [0031], [0047], and [0056]. The woven or knitted cloth corresponds to a core. Given the water-repellent patch material is treated with the fluororesin-based water repellent before the adhesive layer is disposed on one or both of its surfaces, it clear the patch material is treated by the water repellent before formation of the composite article.
 Given the water-repellency of the water-repellent patch material is provided by the fluororesin-based water repellent, and given the water-repellent patch material possesses a water repellency grade of 9 or more as measured by the IPA method, it is clear the fluororesin-based water repellent exhibits a water repellency grade of 9 or more as measured by the IPA method. Although there is no disclosure that the IPA test method is in conformity with ISO 23232 dated 2009, given that Aoki discloses water repellency grade as the presently claimed and the absence of evidence of the criticality of how water repellency grade is measured, it is the examiner's position that water repellency grade disclosed by Aoki meets the claim limitation. The fluororesin-based water repellent is effective to decrease absorption of a fluid.
In the event it is shown that Aoki does not disclose the claimed invention with sufficient specificity, the invention is obvious because Aoki discloses the claimed steps and discloses that they may be used in combination. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
While there is no disclosure that the method of making a water-repellent patch material is used for reducing the amount of adhesive used to couple components of a composite article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. reducing the amount of adhesive used to couple the components of a composite article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 146-150 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2004/0142618) in view of Kubota et al. (US 2004/0075074) (Kubota).
Regarding claims 146-147
Porter teaches a method of making a water-resistant cementitious board useful in building construction, wherein the water-resistant cementitious board comprises a first facing layer. The method includes disposing a resinous saturant or coating comprising a water repellent, such as a fluorochemical, onto the first facing layer. The first facing layer is treated with the resinous saturant or coating prior to adhering these layers to a core material. See, e.g.,  abstract, paragraphs [0085-0086], [0089], [0095-0097], and claims 14 and 20-24. 
Porter does not explicitly teach the water-repellent possesses a repellency grade of 3 or more. 
With respect to the difference, Kubota teaches an excellent water- and oil-repellency performance achieved by an aqueous dispersion type fluorine-containing water- and oil-repellent composition containing a polymer of a perfluoroalkyl group-containing ethylenically unsaturated monomer dispersed in an aqueous medium. The water- and oil-repellent composition is suitable for treating a glass fiber textile. As Kubota expressly teaches, the water- and oil-repellent composition offers enhanced oil-repellency and water-repellency, including water-repellency grade of 3 or more as measured according to AATCC TM118-1992.  See, e.g., abstract and paragraph [0004], [0088], and [0115] and Tables A-D.
Kubota and Porter are analogous art as they are both drawn to treating glass textile products with water-repellents. 
In light of the motivation as provided by Kubota, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the water- and oil-repellent composition possessing a water-repellency grade of 3 or greater of Kubota as the water repellent of Porter, in order to provide enhanced water-repellency and oil-repellency, and thereby arrive at the claimed invention.
Although there is no disclosure that the AATCC TM118-1992 test method is in conformity with ISO 23232 dated 2009, given that Kubota discloses water repellency grade as the presently claimed and the absence of evidence of the criticality of how water repellency grade is measured, it is the examiner's position that water repellency grade disclosed by Kubota meets the claim limitation. Further, the water- and oil-repellent composition is effective to decrease absorption of a fluid.
While there is no disclosure that the method of making a water-resistant cementitious board is used for reducing the amount of adhesive used to couple components of a composite article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. reducing the amount of adhesive used to couple the components of a composite article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 148
Porter further teaches an adhesive is disposed on the water-repellent treated surface of the first facing layer of the water-resistant cementitious board. Paragraphs [0011], [0062], [0101-0102], and [0107]. 

Regarding claims 149-150
Given Porter in view of Kubota teaches the present of a water-repellent material having a water-repellency degree of 3 or more to the first facing layer, the limitations of claims 149-150 are met. 

Claims 146-150 and 221-229 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US 2005/0217932) (Woodman) in view of Gross et al. (US 2008/0121461) (Gross) and Kubota et al. (US 2004/0075074) (Kubota).
Regarding claims 146-150 and 221-223
Woodman teaches a method of manufacturing a porous fiber-reinforced thermoplastic sheet for a sound absorbing panel for automotive applications. The method includes providing a porous fiber-reinforced thermoplastic sheet having a first and a second surface and comprising at least one porous core layer comprising a thermoplastic material and from about 20 weight percent to about 80 weight percent reinforcing fibers held together by thermoplastic material; positioning an adhesive tie layer between a barrier layer and second surface of the porous fiber-reinforced thermoplastic sheet; and laminating the adhesive tie layer and barrier layer to the second surface of the porous fiber-reinforced thermoplastic sheet. See, e.g., abstract and paragraphs [0006], [0008], [0013], [0014], [0023], [0028], and claims 20 and 22. 

Woodman does not explicitly teach the presence of a repellent material comprising a repellency grade number of at least 3 as tested by ISO 23232 dated 2009. 

Gross teaches a method of producing an acoustical insulating material includes producing an airlaid non-woven layer. The air-laid nonwoven includes matrix fibers held by a binder. In some automotive and appliance applications, the acoustic insulation desirably has a degree of water repellency. Therefore, the method includes treating the air-laid nonowoven with a water-repellent anti-leachant by depositing the water-repellent anti-leacant on the nonwoven material, such as a fluorocarbon. See, e.g., abstract and paragraphs [0025], [0132-0134], [0210], and claims 45 and 49.
Gross and Woodman are analogous art as they are both drawn to sound insulation for automotive applications. 
In light of the motivation as provided by Gross, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention treat the surface of the porous fiber-reinforced thermoplastic sheet of Woodman with a water-repellent anti-leachant, in order to provide the sound absorbing sheet water-repellency as desired in the automotive field, and thereby arrive at the claimed invention. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the porous fiber-reinforced thermoplastic sheet with the water-repellent, anti-leachment before positioning an adhesive tie layer between a barrier layer and second surface of the porous fiber-reinforced thermoplastic sheet and laminating the adhesive tie layer and barrier layer to the second surface of the porous fiber-reinforced thermoplastic sheet in Woodman in view of Gross, in order to provide the required binding or water-repellency to the core layer, and thereby arrive at the claimed invention.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

With respect to the difference, Kubota teaches an excellent water- and oil-repellency performance achieved by an aqueous dispersion type fluorine-containing water- and oil-repellent composition containing a polymer of a perfluoroalkyl group-containing ethylenically unsaturated monomer dispersed in an aqueous medium. The water- and oil-repellent composition is suitable for treating textiles. As Kubota expressly teaches, the water- and oil-repellent composition offers enhanced oil-repellency and water-repellency, including water-repellency grade of 3 or more as measured according to AATCC TM118-1992.  See, e.g., abstract and paragraph [0004], [0088-0089], and [0115] and Tables A-D.
Kubota and Woodman in view of Gross are analogous art as they are both drawn to treating textile products with water-repellents. 
In light of the motivation as provided by Kubota, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the water- and oil-repellent composition possessing a water-repellency grade of 3 or greater of Kubota as the water repellent of Woodman in view of Gross, in order to provide enhanced water-repellency and oil-repellency, and thereby arrive at the claimed invention.
Although there is no disclosure that the AATCC TM118-1992 test method is in conformity with ISO 23232 dated 2009, given that Kubota discloses water repellency grade as the presently claimed and the absence of evidence of the criticality of how water repellency grade is measured, it is the examiner's position that water repellency grade disclosed by Kubota meets the claim limitation. Further, the water- and oil-repellent composition is effective to decrease absorption of a fluid. 
While there is no disclosure that the method of making a porous fiber-reinforced thermoplastic is used for reducing the amount of adhesive used to couple components of a composite article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. reducing the amount of adhesive used to couple the components of a composite article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 224
Woodman further teaches the reinforcing fibers comprise metal, metalized inorganic, metalized synthetic, glass, carbon, aramid, and ceramic fibers. Paragraph [0015]. 
Regarding claim 225
Woodman further teaches the thermoplastic material includes polyethylene, polypropylene, polystyrene, acrylonitrylstyrene, butadiene, polyethyleneterephthalate, polybutyleneterephthalate, polybutyleneterachlorate, and polyvinyl chloride, both plasticised and unplasticised, and blends of these materials with each other or other polymeric materials. Paragraph [0019]. 

Regarding claims 226-229
It is noted claim 226 depends from claim 221, claim 221 depends from claim 148, and claim 148 depends from claim 147. The presence of a substrate is not required in claim 147. Woodman in view of Gross and Kubota teaches the core is treated with a water-repellent, anti-leachant as required in claim 147. Given the limitation of a core treated with the water-repellent is met as required in claim 147 and given a substrate is not required to meet the limitation of claim 147, claim 226 is also met. 
It is noted claim 227 depends from claim 221, claim 221 depends from claim 148, and claim 148 depends from claim 147. The presence of a substrate is not required in claim 147. Woodman in view of Gross and Kubota teaches the core is treated with a water-repellent, anti-leachant as required in claim 147. Given the limitation of a core treated with the water-repellent is met as required in claim 147 and given a substrate is not required to meet the limitation of claim 147, claim 228 is also met. Claim 229 is also met for the same reasons as claim 228. 
It is noted claim 228 depends from claim 221, claim 221 depends from claim 148, and claim 148 depends from claim 147. The presence of a substrate is not required in claim 147. Woodman in view of Gross and Kubota teaches the core is treated with a water-repellent, anti-leachant as required in claim 147. Given the limitation of a core treated with the water-repellent is met as required in claim 147 and given a substrate is not required to meet the limitation of claim 147, claim 228 is also met. Claim 229 is also met for the same reasons as claim 228. 
Regarding claim 227
Woodman in view of Gross and Kubota teaches all of the limitations of claim 221 above. However, Woodman does not explicitly teach the present of a flame retardant. 

With respect to the difference, Gross teaches a method of producing an acoustical insulating material includes producing an airlaid non-woven layer. The air-laid nonwoven includes matrix fibers held by a binder. The air-laid nonwoven material includes flame retardants. The nonwoven material has superior fire-retardant or heat resistant capabilities. In vehicle insulation applications, a flame retardant is added in order to comply with the applicable automotive regulations. See, e.g., abstract and paragraphs [0022-0025], [0118], [0132-0134], [0191], and claim 45. 
Gross and Woodman in view of Gross and Kubota are analogous art as they are both drawn to sound insulation for automotive applications. 
In light of the motivation as provided by Gross, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a flame retardant in the porous fiber-reinforced thermoplastic sheet of Woodman in view of Gross and Kubota, in order to provide the porous fiber-reinforced thermoplastic sheet improved fire-retardant or heat resistant capabilities and ensure the porous fiber-reinforced thermoplastic sheet complies with applicable automotive field, and thereby arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789